124 F.3d 216
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John BAYLISS;  Karen Rae Quarles, and all pawn customerssimilarly situated, Plaintiffs--Appellants,v.CITY OF TULSA, an incorporated municipality separately andas Susan Savage, Tulsa Mayor;  Tulsa City Council, amunicipal Corporation within Tulsa County separately and asB.S. Robert, Darla Hall, Mike Patrick, Gary Watts, RobertNelson, James Hogue, Sr., John Benjamin, Vickie Cleveland,and Dewey Bartlett, Jr., all Tulsa City Councilmembers;B.S. Roberts;  Darla Hall;  Mike Patrick;  Gary Watts;Robert Nelson;  James Hogue, Sr.;  John Benjamin;  VickieCleveland;  Dewey Bartlett, Jr.;  Tulsa Police Department,sued as:  Ron Cunningham, a police officer for the City ofTulsa, Oklahoma and Ron Palmer, the duly appointed Chief ofPolice of the City of Tulsa, Oklahoma;  Ron Cunningham, anindividual;  Ron Palmer, an individual;  Oklahoma PropertyRecovery Association, an unincorporated organization,separately and as Ron Cunningham, president, Defendants--Appellees.
No. 96-5241.(D.Ct.No. 96-CV-199-K)
United States Court of Appeals, Tenth Circuit.
Aug. 26, 1997.

Before TACHA, BALDOCK, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
This appeal is from an order of the district court granting the motion of the defendant City of Tulsa to dismiss this action under Rule 12(b)(6) Fed.R.Civ.P. We review such a dismissal de novo and, accept as true all of the factual allegations in the complaint, construe them in the light most favorable to the plaintiffs, and resolve all reasonable inferences in plaintiffs' favor.  Plaintiffs are pawnshop customers who bring this purported class action to challenge the constitutionality of the Oklahoma Pawn Broker Act, 59 O.S. § 1501 et seq.  ("the Act").  Plaintiffs in this action challenge the constitutionality of the application of the Act as it is applied by the Tulsa Municipal Code Ordinance Ch. 11 § 1104(C) which states that pawn brokers "shall cause to be delivered" their reports to law enforcement.  Arguing that the Act prohibits the passage of municipal ordinances more restrictive than the Act itself, plaintiffs argue that the reporting requirements of the Tulsa Municipal Code result in an unconstitutional application of the Act.  We disagree and affirm.


4
In our view, the issues raised by the pawnshop customers in this case are controlled by S & S Pawn Shop, Inc. v. City of Del City, 947 F.2d 432 (10th Cir.1991) and Winters v. Bd. of County Comm., 4 F.3d 848 (10th Cir.1993), cert. denied, 114 S.Ct. 1539 (1994).  Plaintiffs attempt to distinguish those cases by arguing that this case is brought by two pawnshop customers instead of by pawn brokers.  The plaintiffs allege a violation of the Fourth Amendment and argue that the Tulsa Ordinance which states that pawn brokers "shall cause to be delivered" pawnshop reports to law enforcement somehow distinguishes this case from the cases previously decided by this circuit.  Plaintiffs cannot evade the well established principal that they cannot have a legitimate expectation of privacy in information that was voluntarily given to third parties.  Securities and Exchange Comm'n v. Obrien, Inc., 467 U.S. 735, 743 (1984).  The pawnshop business is a highly regulated business in almost all states.  Oklahoma is no exception.  Anyone who enters into a transaction with a pawnshop enters into a public transaction that is the subject of a full array of state and local laws regarding law enforcement's entitlement and access to information regarding these transactions.  Pawnshop customers simply have no subjective expectation of privacy in these public transactions.


5
The Oklahoma Pawn Broker Act and the Tulsa Ordinance clearly are reasonable and rationally related to a legitimate governmental interest.  Winters v. Board of County Commissioners, 4 F.3d 848 (10th Cir.1993).  We hold that there is no distinction between this action and those previously decided by this circuit.  We therefore AFFIRM the order of the district court for substantially the reasons given by the district court.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3